Filed 11/14/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 171







State of North Dakota, 		Plaintiff and Appellee



v.



Two Thousand Nine Hundred 

Ninety Six Dollars ($2996.00) 

U.S. Currency, 		Defendant



Shane Voigt,									       Appellant







No. 20070082







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Lloyd Clayton Suhr, Assistant State’s Attorney, Burleigh County Courthouse, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee.



Shane Voigt, pro se, Bismarck, ND 58501, defendant and appellant; on brief.



State v. $2996.00 U.S. Currency

No. 20070082



Per Curiam.

[¶1]	Shane Voigt appeals from the district court’s findings and order granting forfeiture of $2996.00.  Voigt argues the State did not provide sufficient evidence showing he intended to purchase controlled substances and claims contrary evidence established an alternative intended use for the money.  Voigt complains evidence submitted to the district court for the first time after the forfeiture hearing as part of his motion to amend judgment was not properly considered.  Voigt requests the order granting the forfeiture be reversed and the money be returned.

[¶2]	The district court’s order is affirmed under N.D.R.App.P. 35.1(a)(2) and (7).  
See
 
State v. $17,515.00 in Cash Money
, 2003 ND 168, ¶ 14, 670 N.W.2d 826; 
State v. One 1990 Chevrolet Pickup
, 523 N.W.2d 389, 394 (N.D. 1994).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom